Opinion issued April 30, 2007








 



In The
Court of Appeals
For The
First District of Texas



NO. 01-07-00331-CV



IN RE KIMBERLY TAYLOR, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM OPINION

	Relator Kimberly Taylor filed a petition for a writ of mandamus asking this
court to direct respondent (1) to vacate his order of April 19, 2007, compelling relator
to provide information concerning relator's location and that of the children's
daycare, and to appear at a show cause hearing.
	We deny the petition for a writ of mandamus. 
PER CURIAM
	Panel consists of Justices Taft, Keyes, and Higley.


 
1.                 
              
              
      --